NO. 12-18-00193-CV

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

 LEASUANCE CALDWELL,                                 §       APPEAL FROM THE
 APPELLANT

 V.                                                  §       COUNTY COURT AT LAW NO. 2

 KELSI GABBERT,
 APPELLEE                                            §       HENDERSON COUNTY, TEXAS

                                    MEMORANDUM OPINION
                                        PER CURIAM
        Appellant, Leasuance Caldwell, appeals from a judgment in favor of Appellee, Kelsi
Gabbert. On September 11, 2018, Caldwell filed a notice of settlement and unopposed motion to
abate this appeal to allow the parties sufficient time to formalize their settlement agreement. We
granted the motion and abated the appeal. On December 12, Caldwell filed an agreed motion to
effectuate settlement, which stated that the parties signed settlement documents to formalize and
finalize their settlement agreement.      Thus, Caldwell requests that this Court effectuate the
settlement agreement by rendering judgment setting aside the trial court’s judgment.1
        In accordance with an agreement signed by the parties or their attorneys and filed with the
clerk, an appellate court may: (A) render judgment effectuating the parties’ agreement; (B) set
aside the trial court’s judgment without regard to the merits and remand the case to the trial court
for rendition of judgment in accordance with the agreement; or (C) abate the appeal and permit
proceedings in the trial court to effectuate the agreement. TEX. R. APP. P. 42.1(a)(2).
        Accordingly, we reinstate the appeal and grant Caldwell’s agreed motion to effectuate
settlement. See TEX. R. APP. P. 42.1(a)(2)(A). We render judgment setting aside the trial court’s


        1
          Caldwell also requests that we dismiss the appeal. However, rendering judgment and remanding in
accordance with Rule 42.1 disposes of this appeal without the need for dismissal.
April 26, 2018 judgment without regard to the merits. See TEX. R. APP. P. 42.1(a)(2)(B). We
remand the case to the trial court for rendition of judgment in accordance with the parties’
agreement. See id.
Opinion delivered December 21, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       DECEMBER 21, 2018


                                        NO. 12-18-00193-CV


                                   LEASUANCE CALDWELL,
                                         Appellant
                                             V.
                                      KELSI GABBERT,
                                          Appellee


                           Appeal from the County Court at Law No. 2
                    of Henderson County, Texas (Tr.Ct.No. 00188-CCL2-16)

                   THIS CAUSE came on to be heard on the agreed motion of the Appellant to
effectuate settlement, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to effectuate settlement be granted; judgment is
rendered setting aside the trial court’s April 26, 2018 judgment without regard to the merits; the
cause is remanded to the trial court for rendition of judgment in accordance with the parties’
settlement agreement, and that the decision be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.